Case 1:20-cr-00286-RBW Document 15 Filed 03/26/21 Page1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : CRIMINAL NO. 20-CR-286-RBW
v, ‘

HANALEI AIPOALANI,

Defendant.
CONSENT ORDER OF FORFEITURE

WHEREAS, a written plea agreement was filed with this Court and signed by the
defendant, Hanalei Aipoalani, and his counsel, Heather Shaner, Esquire, in which the defendant
agreed to plead guilty to a Superseding Information charging, Count One, Federal Programs
Embezzlement, in violation of Title 18, United States Code, Sections 666(a)(1)(A), and the
defendant has pled guilty to that offense.

WHEREAS, the Superseding Information alleged the forfeiture of property, pursuant to
Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section
2461(c).

WHEREAS, the Superseding Information also alleged the forfeiture of the following
specific property: 2014 Ford Fusion Hybrid, with Vehicle Identification Number
3FA6POLUSER256328;

WHEREAS, the Superseding Information further alleged that the United States will seek
a forfeiture money judgment against the defendant and in favor of the United States;

WHEREAS, in his plea agreement, the defendant agreed to the forfeiture of the above

property and the entry of a forfeiture money judgment in the amount of $527,000 at sentencing;
Case 1:20-cr-00286-RBW Document 15 Filed 03/26/21 Page 2 of 5

WHEREAS, pursuant to Rule 32.2(b)(1) of the Federal Rules of Criminal Procedure, this
Court determines, based upon the evidence and information before it, including the defendant's
plea agreement, that: any property, real or personal, which constitutes or is derived from
proceeds traceable to the violation alleged in Count One and Count Two, to which the defendant
is pleading guilty is subject to forfeiture; and (2) the following specific property is subject to
forfeiture - 2014 Ford Fusion Hybrid, with Vehicle Identification Number
3FA6POLUSER256328; and the Government has established the requisite nexus between the
property and the offense pursuant to Title 18, United States Code, Section 666(a)(1)(A).

WHEREAS, pursuant to Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure, this
Court determines, based upon the evidence and information before it, including the defendant’s
plea agreement, that entry of a forfeiture money judgment against the defendant and in favor of
the United States in the amount of $527,00 is appropriate, insofar as this property is subject to
forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United
States Code, Sections 2461(c);

WHEREAS, the United States has agreed to credit the net proceeds it realizes from the
forfeiture of the 2014 Ford Fusion Hybrid, with Vehicle Identification Number
3FA6POLUSER256328 to this money judgment upon its final forfeiture to the United States;

WHEREAS, Title 21, United States Code, Section 853(p) authorizes the forfeiture of
substitute property;

WHEREAS, the defendant has admitted that the proceeds he personally obtained have been
dissipated by him and cannot be located upon the exercise of due diligence; have been transferred

or sold to, or deposited with, a third party; and/or have been placed beyond the jurisdiction of the
Case 1:20-cr-00286-RBW Document 15 Filed 03/26/21 Page 3 of 5

Court;

WHEREAS, upon entry of a forfeiture order, Rule 32.2(b)(3) of the Federal Rules of
Criminal Procedure authorizes the Attorney General or a designee to conduct any discovery the
Court considers proper in identifying, locating, or disposing of property subject to forfeiture;

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

1, That the following property is declared forfeited to the United States, pursuant to
Title 18, United States Code, Section 666(a)(1)(A), any property, real or personal, which
constitutes or is derived from proceeds traceable to the violations alleged in Counts One to which
the defendant has pled guilty. The following specific property is declared forfeited to the United
States — 2014 Ford Fusion Hybrid, with Vehicle Identification Number 3F A6POLUSER256328,

2. A forfeiture money judgment in the amount of $527,000 is entered against the
defendant and in favor of the United States. Upon final forfeiture of the 2014 Ford Fusion Hybrid,
with Vehicle Identification Number 3FA6POLUSER256328 to the United States, the net proceeds
realized by the United States shall be credited to this forfeiture money judgment.

3. The Court finds that the proceeds that the defendant personally obtained as a result
of the offense to which he has pled guilty have been dissipated by him and cannot be located
upon the exercise of due diligence; have been transferred or sold to, or deposited with, a third
party; and/or have been placed beyond the jurisdiction of the Court.

4, The Court shall retain jurisdiction to enforce this Order, and to amend it as
necessary, pursuant to Rule 32.2(e) of the Federal Rules of Criminal Procedure.

5, That pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, and

the defendant’s consent, this Order of Forfeiture is now final as to the defendant, and shall be made
Case 1:20-cr-00286-RBW Document 15 Filed 03/26/21 Page 4 of 5

part of the sentence and included in the judgment,

6, The Attorney General or a designee, pursuant to Rule 32.2(b)(3) of the Federal
Rules of Criminal Procedure, is authorized to conduct any discovery to identify, locate, or dispose
of property subject to this Order.

7. The Clerk of the Court shall forward a certified copy of this Order to

USADC.AFMLS2@usdoj. gov.

Dated this __ 26 day of March, 2021,

HONORABLE REGGIE B, WALTON
UNITED STATES DISTRICT JUDGE

 

 
Case 1:20-cr-00286-RBW Document 15 Filed 03/26/21 Page 5 of 5

The following should be on a separate page:

WE ASK FOR THIS:

CHANNING D. PHILLIPS
Acting United States Attorney

 

 

LESLIE A. GOEMAAT

MA Bar No. 676695

Assistant United States Attorney
Fraud Section

U.S. Attorney’s Office

555 4th Street, N.W., Room 5840
Washington, D.C. 20530
Office: 202-803-1608
Leslie.Goemaat@usdoj.gov

aoe vs Ab Ueorre_

Hanalei Aipoalani Heather Shaner, Esquire eae
Defendant Counsel for Defendant
